Title: From George Washington to Lieutenant Colonel La Radière, 8 October 1777
From: Washington, George
To: La Radière, Louis-Guillaume-Servais des Hayes de



Sir
Skippack Camp [Pa.] 8th October 1777

I have this Evening recd the following Resolution of Congress passed the 6th instant.
“That General Washington be directed, if the Situation of his Army will admit, to send one of the four Engineers to do duty at Fort Montgomery and the defences on Hudsons River.”
In Consequence of this Resolve I desire you will immediately proceed to Fort Montgomery and there take upon you the direction of such Works as shall be deemed necessary by the commanding Officer in that department. I am Sir Yr most obt Servt.
